PER CURIAM.
Reversed. Upon review of the record we conclude that although the wife established that she had resided in the State of Florida for some six (6) months prior to the filing of her petition for dissolution, she subsequently renounced any intent to reside in Florida and resumed residency in Canada. Under those circumstances she was unable *70to establish residency for the six months next preceding the filing of the petition. Gillman v. Gillman, 413 So.2d 412 (Fla. 4th DCA 1982); Curran v. Curran, 362 So.2d 1042 (Fla. 4th DCA 1978).
ANSTEAD, C.J., and GLICKSTEIN and WALDEN, JJ., concur.